Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Office acknowledges applicant’s first reply filed 4/22/22 and applicant’s second reply (supplemental amendment) filed on 4/25/22 is acknowledged.  The Office will examine the claims filed 4/25/22 because the supplemental claims replace the claims filed 4/22/22.  Claims 6-7 were canceled.  Claims 1-5 and 8-17 are pending and are under examination. 
Drawings
In light of applicant’s reply, the prior drawing objections are withdrawn. 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: “senor” in “the senor chip” is mispelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
While applicant included “configured to” in claims 5 and 9, the claims still appear to recite intended use and/or functional claim language.  For this reason, for examination purposes, the Office will interpret the claim language as intended use and/or functional claim language. 
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, and a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because “after the foldable head is folded with the sensing region and the sampling region facing away from each other” and “with the sensor chip facing away from the surfaces” is unclear.  Because claim 1 initially recites a position after the foldable head is folded, it is unclear if the rejected claim language is reciting a wiping position when the foldable head is folded again in the opposite direction to place the sampling wipe at the opposite side of the sensor chip. See [0041] of applicant’s published application. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toranto et al. (“Toranto,” US Pub. No. 2003/0175993, previously cited) in view of Doyle et al. (“Doyle,” US Pub. No. 2011/0150705, previously cited).  
As to claims 1 and 13, Toranto discloses a sampling and sensing device (see figs. 1-13e), comprising: a handle (e.g., assay test comprises a solid support providing both a handle in e.g., [0096] et seq.; also see portion of assay test that is not part of foldable head) and a foldable head (e.g., the delivery system comprises a folded structure in [0056] et seq.; portion of assay test that is foldable), wherein the foldable head has a sensing region (e.g., [0068], [0100] et seq.; sheet 14; In FIGS. 13a-f, the reaction means is located on a sheet 14 and/or in one or more chambers 31 in [0134] et seq.) and a sampling region (the collection site comprises an absorbent material in e.g., [0010] et seq.); wherein the sampling and sensing device further includes a reaction means in the sensing region (the reaction means is located on a sheet 14 and/or in one or more chambers 31 in [0134] et seq.) and a sampling wipe in the sampling region (the collection site comprises an absorbent material in e.g., [0010] et seq.), and the reaction means is located at a position directly facing the sampling wipe after the foldable head is folded with the sensing region and the sampling region facing each other (e.g., FIGS. 13a-f), and the position allows the sensor chip and the sampling wipe to be in contact with each other for transferring an analyte collected in the sampling region to the sensing region (e.g., [0134] et seq.).   As to the claim language, “the position allows the sensor chip and the sampling wipe to be in contact with each other for transferring an analyte collected in the sampling region to the sensing region,” this is considered intended use and/or functional claim language.  
Regarding claims 1 and 13, Toranto does not specifically disclose a sensor chip in the sensing region.  Doyle discloses in e.g., [0061], three sensor recesses 204A, 204B and 204C, containing three sensor chips, 205A, 205B and 205C; and in e.g., [0018], the sensor preferably is selected from the group consisting of electrochemical, amperometric, conductimetric, potentiometric, optical, absorbance, fluorescence, luminescence, piezoelectric, surface acoustic wave and surface plasmon resonance sensors.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a sensor chip because it would be beneficial to have a compact sensing device that can be manufactured in a high-volume reproducible manner (e.g., [0065] of Doyle). 
As to claim 2, see e.g., fig. 8 and [0134] et seq. of Toranto because Toranto discloses how in a wiping position, the well 38, which contains the reagent means, is facing away from the sampling wipe.  
As to claim 3, see hinge and/or line shown in e.g., figs. 1-13e of Toranto.  With regard to the “wherein” claim language, see claim interpretation above. 
As to claim 4, see e.g., fig. 13c of Toranto, which shows reaction means 31 on same side of absorbent material 42.  Also see e.g., [0134] of Toranto. 
As to claim 5, see e.g., [0011] et seq. of Toranto and e.g., [0062] et seq. of Doyle. 
As to claims 8-9, see e.g., [0023] et seq. of Toranto.  
As to claim 10, see e.g., [0079] and [0104] et seq. of Toranto. 
As to claim 14, see e.g., [0023] et seq. of Toranto. 
As to claim 15, see e.g., [0127] of Toranto, which recites “tests may be accessed by simply snapping open an air tight cap that covers one or more chambers containing the tests”; and a removable protective encasement that covers a compartment of the delivery system is peeled or folded back or otherwise opened or removed to reveal an assay test. The assay test is then removed for use in e.g., [0131] et seq. of Toranto. 
As to claim 16, see e.g., [0023] et seq. of Toranto for breaking a capsule. 
As to claim 17, see e.g., [0104] et seq. of Toranto. 
Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toranto in view of Doyle and Chandler (US 6165416, newly cited). 
See Toranto and Doyle above. 
As to claim 2, see e.g., fig. 8 and [0134] et seq. of Toranto because Toranto discloses how in a wiping position, the well 38, which contains the reagent means, is facing away from the sampling wipe.  With regard to the claim language, “sensor chip facing away from the surfaces,” Toranto does not specifically disclose the reaction means faces away from the surfaces.  Chandler discloses in e.g., fig. 11A-D, a dipstick device having two different sides, one side for the test reagent 112, and wiping side 111.  At least one side of the test reagent side faces away from the surface to be sampled when the wiping side is collecting the sample (e.g., col. 8, line 17 et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the sensor chip away from surfaces when the sampling wipe wipes surfaces because it would be desirable to arrange the device to make it suitable for collecting a particular type of sample, and testing for the analyte in the sample. 
As to claim 3, see hinge and/or line shown in e.g., figs. 1-13e of Toranto.  With regard to the “wherein” claim language, see claim interpretation above. 
As to claim 11, see claim 1 above with regard to the handle, foldable head, and sensor chip.  Toranto does not specifically disclose a cap covering the sensor chip; the cap includes a through hole or a plurality of through holes; the cap is located at a transferring position between the sensor chip and the sampling wipe after the foldable head is folded with the sensing region and the sampling region facing each other.  Chandler discloses in figs. 7A-D and 9A-B, a cap (portion of panel A and/or B) covering the reagent pad 76, and alternatively, a protective cover layer 93 covering the reagent matrix 84.   Chandler’s cap comprises at least one through hole, as shown in figs. 7A-D and 9A-B, and is positioned between test strip and the dipstick device. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a cap, such as a protective cover, because it would be beneficial to protect the sensing portion to insure the results are reliable.  As to the claim language, “the transferring position allows an analyte collected by the sampling wipe to be transferred from the sampling wipe to the sensor chip through the through hole or the plurality of through holes,” this is considered intended use and/or functional claim language.  
As to claim 12, Chandler discloses two ends (two handles) joined as one handle in figs. 11A-D.  For motivation statement, see above.  
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Toranto’s chamber 31 is not located at a position that allows the absorbent material 42 to be in contact with the chamber 31 (see p. 7 of reply), the Office respectfully does not find applicant’s argument to be persuasive.  Paragraph [0134] of Toranto explicitly recites there are various possibilities to how the absorbent material 42 is fitted into the well 38 in one easy step.  In light of Toranto’s explicit disclosure, Toranto’s absorbent material 42 (“sampling wipe”) would be in contact with Toranto’s modified “sensor chip”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., folding the sampling wipe at the opposite side of the sensor chip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “facing away” is not the same as “opposite side”.  Thus, as explained in the rejection of claim 2 above, the modified Toranto properly reads on amended claim 2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/16/2022